Richardson, C. J.,
delivered the opinion of the court.
It is provided by statute that in certain cases, if it appear *107that the plaintiff had no reasonable expectation of recovering more than thirteen dollars and thirty-three cents, the court may limit the costs. But the court never interferes in these cases unless it in some way clearly appears that the plaintiff had no such reasonable expectation.
It may so appear on the face of the declaration, or by the evidence introduced on the trial. 4 N. H. R. 227, Rumney vs. Elsworth.
But it has been decided, that the court are not to infer that a plaintiff could have had no reasonable expectation of recovering; more than ,⅜ 13.33. merely from the circumstance that the jury have found a less sum. 5 N. H. R. 247. Herrick vs. Fuller ; 6 ditto 59, Ames vs. Cady.
And we are of opinion, that no such inference is to be drawn from the circumstance that the plaintiff has consented to receive in satisfaction of his claim a less sum paid into court under the common rule. There are many cases in which a plaintiff might greatly prefer to take a less sum than he believed to be really due to him, rather than proceed further in the suit ; in a particular manner in cases where the amount in controversy is small. And it would be very hard to deprive the party of his reasonable costs merely because he had been willing to take less than was due to him, in order to be rid of the suit.

Full costs allowed.